Justice SAYLOR,
dissenting.
The majority aptly explains that the PCRA court simply did not do its job in this capital post-conviction case. See, e.g., Majority Opinion at 259-60 n. 8. Quite unfortunately, we have seen the same in many other languishing death-penalty cases.1
*285Furthermore, as Appellant observes, a fundamental prerequisite to the summary dismissal of Appellant’s petition — namely, adequate pre-dismissal notice under the Criminal Rules of Procedure — is absent, since the PCRA court’s pro forma notice failed to develop the reasons for the dismissal and thereby provide a basis for corrective amendment.2 See Pa.R.Crim.P. 909(B)(2)(a) (requiring that “the judge shall give notice to the parties of the intention to dismiss the petition and shall state in the notice the reasons for the dismissal); see also Pa.R.Crim.P. 905(B) (requiring that, “[w]hen a petition ... is defective as originally filed, the judge shall order amendment of the petition, indicating] the nature of the defects”). See generally Commonwealth v. Williams, 566 Pa. 553, 568-69, 782 A.2d 517, 526-27 (2001) (discussing the purposes and mechanics of the pre-dismissal notice procedure).3
I continue to believe this Court would progress far toward the advancement of the interests of justice and the ultimate resolution of the death-penalty cases if we would consistently require the PCRA courts to perform their duties in a timely, responsible, diligent, and professional fashion. See Beasley, 600 Pa. at 477, 967 A.2d at 388 (explaining that “the interests of justice require that complete and correct judicial administration be accomplished by our courts, and in this case a remand is necessary for such purpose”). Instead, on appellate review, as often as not, this Court continues to work around overt and obvious deficiencies while, understandably, attempting to finalize the entrenched litigation. See, e.g., Smith, 609 Pa. at 624-77, 17 A.3d at 884-915 (recognizing deficient review on the part of the post-conviction court but nevertheless affirming the denial *286of guilt-phase relief). Experience is showing, however, that such review practices facilitate, rather than eliminate, the sort of shoddy and dilatory review we have seen and prolong, rather than curtail, the overarching post-conviction process.
This case also points up another inconsistency in the treatment being accorded to capital post-conviction petitioners. Some receive remands for corrective actions stemming from inadequate pre-dis-missal notice, see, e.g., Brown, 574 Pa. at 233, 830 A.2d at 537, and some do not. See Majority Opinion at 284 (affirming the dismissal of all but two of Appellant’s claims in the absence of adequate pre-dismissal notice and the concomitant opportunity for amendment). Like the treatment of the requirement for an evidentiary hearing, the line of demarcation appears to be ad hoc. See generally Smith, 609 Pa. at 677-79, 17 A.3d at 915-17 (Saylor, J., dissenting) (commenting on the ongoing disparate enforcement of the hearing requirement in the face of material disputed factual matters).
I dissent in favor of requiring reasonable compliance, in our post-conviction courts, with the rules and principles which are supposed to govern their review.

. See, e.g., Commonwealth v. Smith, 609 Pa. 605, 624, 17 A.3d 873, 883-84 (2011) (com-meriting that "this case presents the all too common problem of an inadequate PCRA court opinion” in which such court "ignored entirely certain claims”); Commonwealth v. Beasley, 600 Pa. 458, 477, 967 A.2d 376, 387 (2009) (observing that the post-conviction court provided "no reasoning ... with regard to most claims asserted in the PCRA petition, despite our emphasis on the need for developed, independent reasoning from our post-*285conviction courts”); Commonwealth v. Williams, 594 Pa. 366, 406, 936 A.2d 12, 36 (2007) ("[T]he PCRA court’s discussion ... cites a paucity of applicable statutory and case law, and engages in little substantive discussion of the claims."); Commonwealth v. Brown, 574 Pa. 231, 233, 830 A.2d 536, 537 (2003) (per curiam) (vacating and remanding to a post-conviction court, in part, due to its failure to afford adequate pre-dismissal notice, an "essential predicate for appellate review of the post-conviction proceedings by this Court”); Commonwealth v. Basemore, 560 Pa. 258, 290, 744 A.2d 717, 735 (2000) ("In the present case, the disposition of Base-more’s claims concerning his trial counsel's effectiveness is hampered by a series of defaults on the part of the PCRA court.”); Commonwealth v. Williams, 557 Pa. 207, 254, 732 A.2d 1167, 1192 (1999) (Castille, J., concurring) ("The PCRA court's failure to draft an opinion addressing the claims constitutes an abdication of the trial court’s duty which cannot be condoned.”).
In no way do I intend to criticize the common pleas judges who do meet or exceed their obligations. I merely make the point that, clearly, we are seeing far too much workpro-duct that does not comport with acceptable judicial and professional norms.


. In his brief, Appellant explains as follows:
The [PCRA] court did not note any defects in the pleadings as required by Rule 905(B) ("When a petition for postconviction collateral relief is defective as originally filed, the judge shall order amendment of the petition, indicate the nature of the defects ... ”). After the notice of appeal was filed, and Appellant no longer was able to cure any defects, the PCRA court filed its opinion, asserting that there were such defects. For example, with respect to Appellant’s claim that trial counsel was ineffective for failing to investigate and present mitigation ..., the court wrote that the claim was undeveloped because Appellant did not offer affidavits in support of the claim. Had this defect been identified by the lower court in compliance with Rule 905, counsel would have offered certifications of witnesses pursuant to Rule 902(A)(15).
Brief for Appellant at 3 n. 2 (citation omitted).


. The 2001 Williams decision expressly disapproved the check-box form of predismissal notice that was employed in this case and appears to remain in widespread use among PCRA courts, at least in the First Judicial District.